Citation Nr: 0303903	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  93-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for major depression 
with psychotic features, currently assigned a 70 percent 
rating.  

2.  Entitlement to an increased rating for bilateral vagotomy 
with pyloroplasty for duodenal ulcer, currently assigned a 20 
percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
December 1970.  

This appeal arises from an April 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied the veteran's claim seeking 
an increased rating for major depression with psychotic 
features, from 70 percent and an increased rating for 
bilateral vagotomy with pyloroplasty for duodenal ulcer, from 
20 percent.  

The April 1991 decision also denied a total disability rating 
based on individual unemployability (TDIU).  However, during 
the appeal, the RO granted this claim in September 2002.

During the course of the veteran's appeal, his claim was 
transferred to the Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

The veteran's claim was remanded by the Board in January 
1996, for among other things, a personal hearing.  The 
veteran was scheduled for a hearing in August 1996, but did 
not appear for said hearing.  


FINDINGS OF FACT

1.  The veteran does not have active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
solely from his service-connected disability to produce total 
social and industrial inadaptability.  

2.  The veteran does not have total occupational and social 
impairment due to psychiatric symptoms solely attributable to 
his service-connected psychiatric disability.  

3.  The veteran's social and industrial inadaptability is due 
in large measure to his substance abuse.

4.  The veteran does not have alkaline gastritis.  

5.  The veteran does not have anemia, weight loss, or 
diarrhea.  

6.  The veteran does not have confirmed persisting diarrhea.  


CONCLUSIONS OF LAW

1.  An increased rating for major depression with psychotic 
features from 70 percent is denied.  38 U.S.C.A. §1155 (West 
1991); 38 C.F.R. § § 4.132, Diagnostic Code 9207 (old 
diagnostic criteria in effect prior to November 7, 1996); 
4.130, Diagnostic Code 9434 (new diagnostic criteria in 
effect as of November 7, 1996).

2.  An increased rating for a bilateral vagotomy with 
pyloroplasty for duodenal ulcer from 20 percent is denied.  
38 U.S.C.A. §1155 (West 1991); 38 C.F.R. § § 4.114, 
Diagnostic Code 7305, 7308, 7348 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was granted service connection and a 10 percent 
rating in June 1971 for anxiety reaction.

His rating was increased to 30 percent in January 1978.

His rating was increased to 50 percent in January 1982, and 
the disability recharacterized as schizophrenia, 
undifferentiated type with depressive features.  

The veteran was awarded Social Security Administration (SSA) 
benefits in October 1984 for severe schizo-affective 
schizophrenia, and grand mal seizures.  

The veteran underwent a VA examination in August 1990.  
Diagnoses were major depression and post-traumatic stress 
disorder (PTSD).  He stated that he was in Vietnam for about 
8 months.  The examiner commented that the veteran appeared 
to have worsened in the last few months, and appeared to be 
socially isolated.  The examiner opined that the veteran was 
not employable in the foreseeable future.  When he underwent 
an examination in September 1990, the same examiner wrote 
that his impression remained the same, and that the veteran's 
incapacity was severe.  The examiner did not have the 
veteran's claims file.  

The veteran was hospitalized at a VA hospital in November 
1991 with major depression and benzodiazepine dependence.  
His GAF was estimated at 60.  

The veteran was hospitalized at Bellevue in 1992 for 
depression.  

The veteran was hospitalized at a VA hospital in December 
1992.  Diagnoses were schizoaffective disorder, as well as 
cocaine and alcohol abuse.  His current GAF was 70, and his 
highest GAF in the past year was 50.  

The veteran was hospitalized at a VA hospital in July 1995 
for schizophrenia, undifferentiated type, depression, not 
otherwise specified, and PTSD.  His current GAF was 70, and 
had been 40 in the past.  The examiner wrote that the veteran 
could not work due to the chronicity and severity of his 
neuropsychiatric disorder.  The veteran tested positive for 
cannabinoids.  

The veteran underwent a VA examination for his stomach in 
January 1997.  It was noted that in 1984 the veteran had 
surgery because of bleeding from a duodenal ulcer, with the 
operation being performed by a private physician from the 
States.  The veteran had a vagotomy and pyloroplasty.  The 
veteran later had to undergo colonic surgery, followed by a 
colostomy reversal.  The veteran was not using any anti-ulcer 
medication and did not follow any particular diet very 
closely.  He did not have any GI complaints.  Examination 
showed that the abdomen was soft.  There was no visceromegaly 
or masses palpable.  His peristalsis and stools were normal.  
His weight was unchanged from a year prior.  He was not 
anemic.  There was no periodic vomiting, hematemesis or 
melena.  He did not have abdominal pain.  Final diagnosis was 
status-post pyloroplasty and vagotomy for duodenal ulcer 
performed in 1984.  The examiner commented that the GI 
problem should not significantly affect his employability 
status.  

The veteran underwent a VA psychiatric examination in January 
1997 in Puerto Rico.  It was noted that he had been on 
treatment at the ADTP with medication until July 1996.  He 
reported that he came from New York two weeks ago.  He 
complained of an inability to concentrate and hearing voices 
from time to time.  He was alert and oriented times 3.  His 
mood was anxious and depressed.  His affect was blunted.  His 
attention, concentration, and memory were fair.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal nor homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  Diagnoses were 
depressive disorder, not otherwise specified with psychotic 
features, and polysubstance abuse.  His GAF was 70.  The 
examiner commented that the veteran had mild limitation on 
his laboral capacities based on the depressive symptomatology 
and moderate limitations based on the substance abuse and 
probably "characterological" condition.  

A VA social industrial survey was conducted in February 1997 
where the veteran indicated that he had been unable to work 
since 1985.  

The veteran was hospitalized in November 1999 for major 
depression, recurrent with psychotic features, and PTSD by 
history.  His GAF on discharge was 55.  

The veteran was hospitalized in October 2000.  Diagnoses were 
alcohol abuse and cocaine abuse, and rule out affective 
psychosis.  His GAF upon admission was 45, and upon discharge 
was 65.  

The veteran was hospitalized in August 2001 for alcohol 
dependence; cocaine dependence; depression, and PTSD.  His 
admission GAF was 25, and discharge GAF was 27.  His highest 
GAF in the past 12 months was written as 45.  

The veteran was hospitalized in September and October 2001 
for depressive disorder; alcohol dependence; and cocaine 
dependence.  His admission GAF was 35, and 40 at discharge.  

The veteran underwent a VA psychiatric examination in 
February 2002.  The last time the veteran worked was in 1985.  
The longest time he held one job since service was 10 years.  
He said he was in treatment in Puerto Rico and was on Prozac 
and Seroquel.  He gave history of hospitalizations at 
Montrose and Coatesville VA hospitals, the last being about a 
year ago.  He reported getting depressed, and at times 
thinking of suicide.  He stated that he attempted such action 
by overdose.  He felt anxious and was often depressed.  He 
described withdrawal symptoms from drinking including 
seizures.  He had auditory hallucinations in the past but not 
at the present time.  He was anxious and his affect was 
markedly depressed.  He was oriented but showed some memory 
lapses.  His insight and judgment were marginal.  Diagnoses 
were major depressive disorder, with a GAF of 60, and 
polysubstance abuse.  The examiner commented that this was a 
separate entity and reduced the GAF to 50.  

The veteran underwent a VA examination for his stomach in 
February 2002.  The veteran was not on any medicines for the 
treatment of his peptic ulcer disorder, and did not have 
symptoms to report.  Diagnosis was asymptomatic post peptic 
ulcer surgery state.  







Analysis

Preliminary matters, including compliance with the Veterans 
Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the January 1992 Statement 
of the Case as well as the September 2002 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO sent the veteran a letter in March 1996 in 
which it asked him to identify where he had been treated for 
his stomach and psychiatric disabilities.  It told him to 
complete a VA Form 21-4142 for all treatment he had received 
from private doctors, and told him that he did not have a 
complete a VA Form 21-4142 for treatment that the VA had 
provided to him.  The veteran was informed of the records 
that the RO had obtained in its September 2002 supplemental 
statement of the case.  

Throughout the appeal, the veteran has been asked to provide 
VA with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his service-connected psychiatric and 
gastrointestinal disabilities.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).


Entitlement to an increased rating for major depression with 
psychotic features, currently assigned a 70 percent rating.

The veteran has been rated under both sets of applicable 
rating criteria for psychiatric disabilities.  He has been 
rated under the new diagnostic criteria for paranoid 
schizophrenia effective November 7, 1996 and under the old 
diagnostic criteria for major depression with psychotic 
features in effect prior to November 7, 1996.  His disability 
was determined to be 70 percent disabling.  Therefore, the RO 
has considered all of the criteria applicable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claim under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

Prior to November 7, 1996, major depression with psychotic 
features under 38 C.F.R. § 4.132, Diagnostic Code 9207 was to 
be rated under a general rating formula for psychotic 
disorders, as follows:

A 100 percent disability rating is assigned when there are 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent disability 
rating is assigned when there is lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  

Under the regulations in effect prior to November 7, 1996, a 
100 percent rating is warranted when the only compensable 
service-connected disability is a mental disorder rated 70 
percent disabling and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation. 38 C.F.R. § 4.16(c) (1996).  However, major 
depression was not the veteran's only compensable service-
connected disability prior to November 7, 1996.  He was also 
receiving a compensable rating for his gastrointestinal 
disability,

After November 7, 1996, major depressive disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9434, was to be rated 
under a general rating formula for mental disorders, as 
follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a score of between 51 and 
60 means that the veteran has moderate symptoms (flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms or serious difficulty in 
social, occupational, or school functioning.  A GAF score of 
between 31 and 40 means that the veteran has some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

The evidence does not show that the veteran is entitled to a 
100 percent rating under either the old or new diagnostic 
criteria.  The evidence must show that there is total social 
and industrial inadaptability or impairment due solely to the 
veteran's psychiatric disability to warrant a 100 percent 
rating under either set of criteria.  While the evidence 
certainly shows severe limitations in social and industrial 
capacity, these limitations are due at least in part to the 
veteran's substance abuse.  At the veteran's January 1997 VA 
examination, the examiner commented that while the veteran 
had mild limitation on employability based on depressive 
symptomatology, he had moderate limitations when substance 
abuse was factored in to the equation.  Similarly, at the 
veteran's most recent VA examination in February 2002, the 
examiner commented that while the veteran had a GAF of 60 due 
to major depressive disorder, when polysubstance abuse was 
factored in to the equation, the veteran's GAF was reduced to 
50.  

It is true that the veteran was determined to be unemployable 
by the SSA in October 1984.  However, this decision is of 
limited pertinent value considering that the SSA found the 
veteran to be unemployable due to both schizophrenia and 
seizures, and the veteran is not service-connected for 
seizures, and has been denied service connection for seizures 
in the past.  

It is also true that after diagnosing the veteran with major 
depression and PTSD (without noting substance abuse), a VA 
examiner opined at an August 1990 VA examination that the 
veteran was not employable in the foreseeable future, and 
described the veteran's incapacity as severe.  However, it is 
noted that the examiner did not have the benefit of the 
veteran's claims file to review, so this opinion is of 
limited weight compared to the 1997 and 2002 opinions.  

It is also true that when the veteran was hospitalized in 
July 1995, a VA physician commented that the veteran could 
not work due solely to the chronicity and severity of his 
neuropsychiatric disorder.  However, the veteran has been 
hospitalized numerous other times, with the vast majority of 
these hospitalizations being for substance abuse along with a 
psychiatric disability.  

Certainly, the veteran's disability has some consequences 
with regard to his employment, but the disability does not 
have unusual manifestations and does not affect employment in 
ways that are not already taken into account under the 
provisions of the rating schedule.  It is important to note 
that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating from 70 
percent for major depression with psychotic features.  


Entitlement to an increased rating for bilateral vagotomy 
with pyloroplasty for duodenal ulcer, currently assigned a 20 
percent rating.

For a duodenal ulcer, a 10 percent rating is appropriate 
where the disability is mild; with recurring symptoms once or 
twice yearly.  The next higher rating, 20 percent requires a 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating requires a moderately severe disability; less 
than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum rating under this code is 60 
percent which requires a severe disability; with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. Part 4, Code 7305 
(2002).

A mild postgastrectomy syndrome having infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations will be rated as 
20 percent disabling.  A moderate postgastrectomy syndrome 
having less frequent episodes of epigastric disorders, than a 
severe syndrome with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss, will be rated 
as 40 percent disabling.  A 60 percent rating is the maximum 
rating assignable under this code and it is for a severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. 38 
C.F.R. pt. 4, Code 7308 (2002).

Residuals of vagotomy with pyloroplasty or gastroenterostomy 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention 
will be rated as 40 percent disabling.  This is the maximum 
rating under Code 7348.  With symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea, the disability will be rated at 30 percent.  A 
recurrent ulcer with incomplete vagotomy will be rated as 20 
percent disabling.  Note: Rate recurrent ulcer following 
complete vagotomy under diagnostic code 7305, minimum rating 
20 percent; and rate dumping syndrome under diagnostic code 
7308. 38 C.F.R. Part 4, Code 7348 (2002).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2002).  The evaluation of the same disability 
under various diagnoses is to be avoided.  [T]he evaluation 
of the same manifestation under different diagnoses [is] to 
be avoided. 38 C.F.R. § 4.14 (2002).  Ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. § 
4.114 (2002).  With these factors in mind, the Board has 
considered rating the service-connected digestive disability 
under the various codes for rating disorders of the digestive 
system.

For the veteran to be entitled to an increased rating to 30 
percent for his residuals of a vagotomy under Diagnostic Code 
7348, the evidence would have to show alkaline gastritis or 
confirmed persisting diarrhea.  However, the medical evidence 
does not show either of these findings.  At the veteran's 
January 1997 VA examination, his peristalsis and stools were 
normal, and he did not have abdominal pain.  At the veteran's 
February 2002 VA examination, it was noted that the veteran 
was not on any medicines for the treatment of his peptic 
ulcer disorder and did not have symptoms to report.  Due to 
the lack of findings regarding the veteran's stomach, the 
evidence does not show that the veteran is entitled to a 30 
percent under Diagnostic Code 7348.  

Due to the lack of medical symptoms at the veteran's February 
2002 VA examination coupled with the lack of treatment for 
his gastrointestinal disability, the evidence does not show 
that the veteran is entitled to an increased rating when his 
disability is rated under Diagnostic Codes 7305 or 7308.  The 
evidence does not show anemia and weight loss under 
Diagnostic Code 7305.  The evidence does not show diarrhea 
under Diagnostic Code 7308.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained several VA examinations to determine the extent of 
the veteran's gastrointestinal disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


ORDER

An increased rating for major depression with psychotic 
features from 70 percent is denied.

An increased rating for bilateral vagotomy with pyloroplasty 
for duodenal ulcer from 20 percent is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

